Title: To Thomas Jefferson from the Virginia Delegates in Congress, 27 April 1781
From: Virginia Delegates
To: Jefferson, Thomas


Philadelphia, 27 Apr. 1781. “Having discovered that there were a considerable number of Rampart Arms belonging to the U:S. at this place, which have long lain dormant, (having been supposed useless for the Field,) we have found on enquiry that with a small alteration, and fixing Bayonettes to them they are capable of being renderd exceeding good Field Arms.” The Delegates undertook to arrange for their alteration and transportation to Virginia, there to be offered to the state, by “some Virginia Merchants who had money in this City”; but the sum asked in order to realize a profit “greatly exceeded any allowance we thought ourselves Justifiable in agreeing they should receive, especially when we considered the low condition of the treasury of the State. … This determined us to embrace an Alternative, which we hope in the End will prove more Eligible; we have … procured an Order of Congress to the board of War to have two thousand stand immediately  alterd and fitted up for field Service, to be forwarded with all possible expedition to Virginia and the remainder to be sent to Maryland and North Carolina. In order to accelerate this operation, we must entreat your Excellency to devise some means of furnishing to the amount of 1,300 Pounds hard money or its Value in Paper, such as will Circulate in this State; without which we find it will absolutely be impractible to carry into execution a measure which will be productive of the greatest advantage to the Southern States.” The lack of a fund on which to draw in Philadelphia in the interest of Virginia has often “greatly embarrassed” the Delegates. They therefore think it would be “highly proper to fix an Agent for the State in this City, to be furnished with remittances for such purposes, and to transact many other usefull pieces of Business for the State which not only lays greatly out of the line of the delegates duty but frequently prevents them from bestowing the necessary attention to the more important interests of the State and of the Union in general.” A postscript states that “a Copy of the agreement we have been necessitated to enter into” is enclosed.
